Title: To Thomas Jefferson from John Barnes, 16 October 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Geo. Town 16th. Oct 1802
          
          I have to thank you Sir—which I most Sincerely do, for your very flattering & honorable introduction of me, to Genl M—with his very polite & immediate Answer
          —but, Situated as my Store and Accts are—and probably will be untill spring—(for I have had no Offers—nor purchasers), nor person—in whom to confide in—Such a Charge—I am of Necessity Obliged to decline Accepting so favorable an Offer.—If Sir—you should judge it proper for me, I would either write or wait personally on G M—
          I am Sir, most gratefuly, your most Obedt. H St.
          
            John Barnes
          
        